101 Ill. App.2d 17 (1968)
241 N.E.2d 640
City of Chicago, a Municipal Corporation, Plaintiff-Appellant,
v.
Edward Bah and Helen Bah, a/k/a Edward Bak and Helen Bak, Defendants-Appellees.
Gen. No. 53,108.
Illinois Appellate Court  First District, Third Division.
October 18, 1968.
Rehearing denied November 15, 1968.
Raymond F. Simon, Corporation Counsel, of Chicago, by Edmund Hatfield (Marvin E. Aspen, Edmund Hatfield, Assistant Corporation Counsel, of counsel), for appellant.
Arvey, Hodes & Mantynband, Jerome T. Burke, and Richard J. Troy, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Motion allowed.
Not to be published in full.